petition would have been dismissed regardless of his response as it was
time-barred pursuant to NRS 34.726, which requires such a habeas corpus
petition to be filed within one year of the entry of the judgment of
conviction. See Lewis, 518 U.S. at 356 (providing that in order to establish
a claim for lack of access to the courts, one must demonstrate that he or
she was prevented from pursuing a nonfrivolous claim); see also Alvarez v.
Hill, 518 F.3d 1152, 1155 n.1 (9th Cir. 2008). Accordingly, we
            ORDER the judgment of the district court AFFIRMED.'




                                                                          J.



                                            pd
                                                  esty


                                               #4164.0k
                                            Parraguirre


                                                                          J.




cc:   Hon. Jerry A. Wiese, District Judge
      Matthew James King
      Attorney General/Carson City
      Eighth District Court Clerk




      "Having considered appellant's other arguments, we conclude that
they lack merit.




                                     2